Citation Nr: 1022589	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to a rating higher than 10 percent from 
August 21, 2003, to February  22, 2005, and a rating higher 
than 50 percent as of May 1, 2005, for posttraumatic stress 
disorder with secondary depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 
until May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii, which denied a rating higher than 50 
percent for posttraumatic stress disorder (PTSD).  During the 
pendency of the appeal, in a March 2008 rating decision, the 
RO granted earlier effective dates for posttraumatic stress 
disorder.  The effective date was amended as follows: an 
evaluation of 10 percent effective August 21, 2003, (date of 
initial claim for PTSD); an evaluation of 100 percent 
effective February 23, 2005, to April 30, 2005, (for a period 
of hospitalization); and an evaluation of 50 percent 
effective May 1, 2005.  As the various grants of increased 
ratings do not represent a total grant of benefits sought on 
appeal, the claim for an increased rating remains before the 
Board as set forth on the title page of this decision.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The RO's grant of a 100 percent rating from February 23, 
2005, to April 30, 2005, pursuant to C.F.R. § 4.29 (2009), 
for a period of hospitalization, is a full grant of benefits 
and, as such, that period is not on appeal.  The Veteran's 
appeal here is limited to August 21, 2003, to February 22, 
2005, and May 1, 2005, to the present.  The TDIU issue has 
not been adjudicated or otherwise developed for appeal, but 
is raised by the record and part and parcel of the claim 
pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  For the entire period in question, the Veteran's 
posttraumatic stress disorder has caused occupational and 
social impairment, with deficiencies in most areas but has 
not resulted in total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.


CONCLUSION OF LAW

Criteria for an evaluation of 70 percent, but no higher, for 
PTSD have been met as of August 21, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2007, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to a higher rating for 
PTSD, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claim was 
readjudicated in a March 2008 rating action.  As such, the 
notice is preadjudicatory pursuant to Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations and obtaining medical 
opinions as to the severity of his disability.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Additionally, the examinations provided 
and medical opinions obtained are adequate for rating 
purposes as the examinations were performed based upon a 
review of the pertinent medical evidence and complaints of 
the Veteran and the opinions provided include well-reasoned 
rationale.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the Board will now turn to the merits 
of the Veteran's claim.

The Veteran is claiming entitlement to an increased 
evaluation for PTSD.  He contends that his psychiatric 
disability symptoms warrant a rating higher than that awarded 
in the December 2006 rating decision.  The Veteran also 
asserts that the symptoms associated with his PTSD have been 
severe for the entire period in question.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Veteran's psychiatric disorder has been evaluated under 
Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth 
criteria for evaluating posttraumatic stress disorder using a 
general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  Pertinent portions of the general 
rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" and is used 
as a tool to determine the severity of one's disability.  
See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH ED, American Psychiatric Association (1994) (DSM-IV), 
p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2009).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran submitted an initial claim for service connection 
for PTSD in August 2003.  The Veteran sought support for his 
PTSD symptomatology at a Veteran Center.  The August 2003 
progress notes indicated that the Veteran reported 
experiencing traumatizing incidents in Vietnam and felt that 
he was experiencing symptoms of PTSD.  In an April 2004 
rating decision, the RO denied service connection for PTSD, 
citing that service treatment records were negative for 
treatment of a psychiatric disorder and the available 
evidence did not establish a stressful experience sufficient 
to show that PTSD was incurred during service.  

In April 2004 and May 2004, the Veteran underwent psychiatric 
evaluation of posttraumatic stress disorder.  At these 
evaluations, it was determined that the Veteran's profile was 
consistent with the presence of combat-related PTSD, as well 
as significant depression secondary to PTSD.  The Veteran 
described marked disruption in social, familial and 
intrapersonal functioning.  Moreover, the Veteran's results 
on the Mississippi Scale for Combat-Related PTSD also showed 
that he suffered from PTSD.  A GAF score of 50 was assigned 
which reflects serious symptoms.

In April 2005, the Veteran was hospitalized due to PTSD 
symptomatology.  Upon mental status examination, the examiner 
noted the Veteran had difficulty making eye contact, but was 
cooperative with the interview.  The Veteran's speech was 
noted as accented and terse, but clear, coherent, and normal 
in rate, tone and prosody.  The Veteran was alert and 
oriented in all spheres with no evidence of gross cognitive 
impairment.  The Veteran reported a broad spectrum of PTSD 
symptoms including intrusive thoughts, reexperiencing, 
nightmares, insomnia, hyperarousal, avoidance, emotional 
numbing, impaired recall, anhedonia, isolative behaviors, 
difficulty concentrating and hypervigilance.  A GAF score of 
40 was assigned, which reflects some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.

In a November 2006 mental health note, the Veteran reported 
that he was "not doing good."  He related episodes of 
dizziness or blackouts lasting for seconds over the past five 
to ten years.  The Veteran indicated he had no friends and 
was not able to go in stores to shop due to stress.  The 
examiner noted that the Veteran was well groomed, and had 
clear speech, which was coherent but contained a lot of 
cursing.  The Veteran displayed poor eye contact and reported 
a history of a suicide attempt.  The Veteran denied current 
thoughts of self harm, but stated he had thoughts of future 
harm to himself and others.   The examiner noted that the 
Veteran was fatalistic, angry and displayed a fear of 
homelessness if his father died.  A GAF score of 45 was 
assigned which reflects serious symptoms; the examiner 
further noted that there were occasional decreases in this 
score.  

In February 2007, the Veteran reported having combat-related 
dreams almost every night and intrusive thoughts triggered by 
the sound of airplanes.  The Veteran indicated he felt 
nervous all the time and drank alcohol to stop symptoms of 
PTSD.  The examiner noted that the Veteran's affect was 
depressed with some irritability.  The Veteran appeared 
oriented to month and year, but not to day and date.  The 
examiner noted that the Veteran's speech was clear, coherent 
and he frequently used the "F word."  The Veteran reported 
thoughts of self harm, but no plan or intent to act on these 
thoughts.  Additionally, the Veteran indicated having 
thoughts about "punching" his father, but no other thoughts 
of violence or intent to act on thoughts was noted.  A GAF 
score of 47 was assigned which reflects serious symptoms.  
The examiner recommended continued PTSD counseling and 
alcohol rehabilitation.  The Veteran refused alcohol 
rehabilitation citing alcohol as the best therapy for his 
PTSD symptomatology.   

In June 2007, the Veteran reported combat-related dreams, 
intrusive thoughts, hypervigilance, irritability, poor sleep, 
and inability to socialize.  The examiner noted that the 
Veteran was well groomed and his speech was clear and 
coherent.  The Veteran displayed poor eye contact and his 
affect was anxious, but less irritable at this session.  The 
Veteran denied any thoughts of self or other harm and stated 
he only had those thoughts after confrontation.  The Veteran 
denied current auditory hallucination, but stated 
occasionally he heard a voice telling him to kill his father.  
The Veteran also related that he saw dead and maimed people 
in his peripheral vision, but that those people disappeared 
when he turned his head.  The Veteran felt that this was 
related to what he saw in Vietnam.  The examiner reported 
that the Veteran self-medicated with alcohol and that he used 
the natural herbs valerian root and melatonin for insomnia.  
A GAF score of 50/51 was assigned which reflects moderate to 
serious symptoms.

In January 2008, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran was tangential and 
rambled non-specifically, but was easily redirected.  The 
Veteran was agitated, shifting in his seat, and was sweating.  
The Veteran appeared anxious and reported symptoms consistent 
with a panic attack.  Upon mental status examination, the 
examiner reported suicidal ideation, occasional memory loss, 
mild to moderate anxiety and some impairment to orientation 
of person, place, time and situation.  A GAF score of 48 was 
assigned which reflects serious symptomatology.  The examiner 
noted that the Veteran did not meet the assessment for PTSD 
as criteria for a traumatic event could not be established.  
The examiner also stated that the Veteran would be limited in 
the type of occupational position he could occupy given the 
way he presented himself.  However, he indicated that the 
etiology of this limitation was unclear as the Veteran worked 
the same job until 1995 when he decided to resign.

The Veteran submitted letters from his father and three 
brothers with regard to their experiences with him.  The 
Veteran's father stated that the Veteran had a deep 
resentment of Japanese people.  Further, he stated that the 
Veteran displayed poor eye contact and isolative behaviors.  
His brothers reported a history of the Veteran disliking 
anything Japanese due to self-loathing from incidents in 
Vietnam, inability to make eye contact, irritability, 
volatility and isolative behaviors.  Additionally, they noted 
that the Veteran did not know right from wrong after coming 
back from Vietnam.  The letters indicated the Veteran had 
become extremely volatile at times, specifically citing an 
incident when he was physically violent towards his step-
mother in front of the police.  

Moreover, in an April 2008 letter submitted by the Veteran, 
he stated that he felt that he sometimes lost perception of 
reality and was not able to tell real things apart from those 
that are not real.  The Veteran reported talking to himself 
often and being scared of his own thoughts.  He also 
indicated he suffered from memory loss, irritability, 
volatility and inability to maintain eye contact.  He 
reiterated his hatred for people of Japanese descent due to 
their involvement in Pearl Harbor.  Furthermore, the Veteran 
stated that he did not like going to the Veteran Center 
because it reminded him of Vietnam, other Veterans did not 
like him, and he was afraid of the other Veterans. 

VA mental health notes from April 2008, October 2008 and 
February 2009 all include the assignment of GAF scores 
ranging from 47-50, which reflect serious symptoms.  These 
reports indicate that the Veteran displayed paranoid 
ideation, some auditory hallucinations, isolative behaviors, 
irritability, insomnia and dementia or cognitive disorder.  
The dementia and insomnia were noted as also related to the 
Veteran's long history of alcohol dependence.  In the 
February 2009 mental health note, the examiner noted that the 
Veteran refused routine treatment for PTSD and refused to 
give up alcohol, which was seen by the examiner as the likely 
cause of the Veteran's auditory hallucinations.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The Board also points out that, in addition to PTSD, the 
medical evidence reflects other psychiatric diagnoses such as 
major depression and alcohol dependence.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is 
no indication here that it is possible to distinguish the 
symptoms from the Veteran's various psychiatric disorders, 
the Board has considered all of his psychiatric symptoms in 
evaluating his service-connected PTSD.

Following a complete review of the record evidence as 
outlined above, the Board finds that the more favorable 70 
percent evaluation represents the level of severity of the 
Veteran's disability for the entire period in question, with 
the exception of the hospitalization period when a 100 
percent rating applied.  The statements from the Veteran and 
his family reflect a pattern of behavior that is consistent 
with the 70 percent rating criteria since the time the 
Veteran filed his initial claim in August 2003.  The 
Veteran's level of PTSD impairment has been basically the 
same throughout the entire appeals period although there have 
been periods when his symptoms have been slightly better than 
at other times; he has displayed a consistent history of 
occupational impairment and isolative behaviors.  

VA will handle cases affected by change in medical findings 
or diagnosis so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and regulations governing disability compensation and 
pension.  See 38 C.F.R. § 3.344(a).  Thus, when considering 
that the Veteran's symptomatology has been essentially 
consistent since August 2003, the Board finds that the 
assignment of the more favorable 70 percent evaluation should 
be assigned for the entire period in question, August 21, 
2003, to February 22, 2005, and from May 1, 2005, forward.

The Veteran's symptoms have at no time other than his period 
hospitalization met or more nearly approximated the 
requirements for a 100 percent schedular rating.  Although 
the Veteran exhibited deficiencies in work and family life, 
he has not experienced the symptoms associated with the 100-
percent rating criteria.  For example, there is no evidence 
that the Veteran experienced persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
intermittent inability to perform activities of daily living.  
The Veteran has also shown little to no disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or name.  As outlined above, the Veteran 
continues to be fully oriented and does not engage in 
inappropriate behavior; he has a normal rate and rhythm of 
speech and no impairment in thought process or communication.  
He exhibits some auditory hallucinations or delusions, but 
these are not found to be persistent in nature.  
Consequently, the most appropriate rating is a 70 percent 
rating for the entire period in question.  There is no need 
for staged ratings and a higher rating is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Although the Veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful in locating symptoms outside of the rating 
criteria.  The rating criteria set out the symptoms 
experienced by the Veteran and are not deemed to be 
inadequate such that a referral for assignment of an extra-
schedular rating under 38 C.F.R. § 3.321 is required.  
Accordingly, the Board finds that such a referral is not 
appropriate.



ORDER

A 70 percent rating for PTSD with secondary depression is 
granted effective August 21, 2003, to February 22, 2005, and 
as of May 1, 2005, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Veteran advances that his PTSD disability is productive 
of significant impairment of his daily and vocational 
activities and renders him unable to secure and follow 
substantially gainful employment.  The record shows that the 
Veteran is currently unemployed.  In his May 2008 substantive 
appeal, the Veteran asserted that his PTSD symptomatology 
prevented him from working.  Moreover, in a January 2008 VA 
examination, the examiner noted that due to the Veteran's 
PTSD symptomatology he would be limited in the type of 
occupational position he could occupy given the way he 
presented himself.  Thus, the issue of entitlement to TDIU 
has been raised at the time that he was challenging the 
assigned disability rating for the service-connected PTSD.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service connected disability.  See 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disability prevents him from securing or following a 
substantially gainful occupation.  As noted above, the VA 
examiner in January 2008 indicated that the Veteran was 
limited in the type of occupational position, but did not 
state that he was unemployable.  Moreover, he stated that the 
etiology of the Veteran's limitation to work was unclear as 
the Veteran worked the same job until 1995 when he decided to 
resign.  Given the discrepancy in the opinions as to the 
employability of the Veteran, the Board finds that this claim 
must be remanded for an opinion to be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Send a notice of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal. This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

2.  Schedule the Veteran for an 
appropriate VA examination to determine if 
he is unemployable due to service-
connected disability.  The claims file 
should be made available to and reviewed 
by the examiner.  All appropriates tests 
and studies should be conducted.

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of non-service connected 
disabilities, it is at least as likely as 
not (50 percent probability or more) that 
his service-connected PTSD would be 
sufficient to preclude him from obtaining 
or retaining gainful employment for which 
his education and occupation experience 
would otherwise qualify him.  Complete 
rationale for any opinion offered should 
be provided.

3.  Thereafter, readjudicate the issue on 
appeal with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).
 


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


